*674ORDER
PER CURIAM.
Defendant appeals his conviction, by a jury, for one count of first-degree robbery, § 569.020, RSMo 1986, and one count of armed criminal action, § 571.015.1, RSMo 1986. He was sentenced by the court as a class X offender to life imprisonment on the first-degree robbery count, and thirty years’ imprisonment on the armed criminal action count. The terms are to run consecutively. He also appeals the denial, without an evi-dentiary hearing, of his Rule 29.15 motion for post-conviction relief. We affirm.
We have reviewed the record and find the claims of error are without merit; the judgment of the motion court is based on findings of fact that are not clearly erroneous. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).